          Case 18-60018 Document 97 Filed in TXSB on 03/07/19 Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


In re:                                       §
                                             §
GARDEN OAKS MAINTENANCE                      §     Case No. 18-60018
ORGANIZATION, INC.                           §
                                             §     Chapter 11
    Debtor.                                  §
                                             §

                                 NOTICE OF HEARING
                                  [Related to ECF No. 58]

         PLEASE TAKE NOTICE that a hearing on the First Interim Application for Allowance

of Compensation and Reimbursement of Expenses of Diamond McCarthy LLP, as General

Counsel for the Official Committee of Unsecured Creditors of Garden Oaks Maintenance

Organization, Inc., for the Period June 4, 2018 through September 30, 2018 has been set for

Tuesday, March 19, 2019 at 2:30 p.m. before the Honorable David R. Jones, United States

Bankruptcy Court, 515 Rusk Street, Courtroom No. 400, Houston, Texas 77002.

Dated: March 7, 2019
                                          DIAMOND MCCARTHY LLP

                                          /s/ Charles M. Rubio
                                          Charles M. Rubio (State Bar No. 24083768)
                                          crubio@diamondmccarthy.com
                                          Michael D. Fritz (State Bar No. 24083029)
                                          mfritz@diamondmccarthy.com
                                          909 Fannin, Suite 3700
                                          Houston, TX 77010
                                          Telephone: 713-333-5100
                                          Facsimile: 713-333-5199

                                          Counsel to The Official Committee of Garden Oaks
                                          Maintenance Organization, Inc.
        Case 18-60018 Document 97 Filed in TXSB on 03/07/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify that on March 7, 2019, a true and correct copy of the foregoing Notice of
Hearing was served by electronic transmission to all parties registered to receive electronic
notice through the Court’s CM/ECF system.


                                                            /s/ Charles M. Rubio
                                                            Charles M. Rubio




                                                2
